Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) articles and fabrics in chief value of artificial silk the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered articles at 75 percent under paragraph 1430, Glemby’s Sons v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) followed; and (3) straw hats the same as those the subject of Stern v. United States (12 id. 514, T. D. 40701) at 50 percent under paragraph 1406.